Title: To Thomas Jefferson from Merewether Jones, 26 October 1805
From: Jones, Merewether
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond, Virginia, Octr. 26th. 1805—
                  
                  By a Letter of this Date, I have applied to the Secretary of the Navy, for a Warrant for one of my Nephews who is anxious to enter into the service of the United States.—
                  As I am not personally acquainted with Mr. Smith, I shall consider it an additional favor granted to me, if you will state to him what degree of confidence may be placed in my recommendation.
                  With real respect and esteem, I am D. Sir your Obdt. Svt.
                  
                     Merir Jones
                     
                  
               